United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.O., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Edward Daniel, for the appellant
Office of Solicitor, for the Director

Docket No. 07-267
Issued: July 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 7, 2006 appellant, through his representative, filed a timely appeal from a
September 28, 2006 merit decision of the Office of Workers’ Compensation Programs modifying
its prior wage-earning capacity determination. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to modify its June 1, 1992 wageearning capacity determination.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated June 14, 2006, the
Board reversed a July 19, 2005 decision modifying appellant’s July 1, 1992 wage-earning
capacity determination and affirming an overpayment of compensation.1 The Board found that
1

Docket No. 06-89 (issued June 14, 2006).

the evidence established that appellant had been vocationally rehabilitated. The Board further
found, however, that the Office did not establish that in 1999 he earned 25 percent more in his
rated position as a General Schedule (GS) 13, Step 7, automation specialist beginning in 1999.
The Board also determined that the Office had “not adequately explained why it compared
appellant’s current earnings under the employing establishment’s revised compensation system
to the current earnings he made in his GS position which no longer exists at the employing
establishment.” The Board noted that the Office did not ascertain whether it was possible to
“determine the current salary for appellant’s rated position as a GS-13/7, automation specialist
under the reclassified system presently used by the employing establishment.” The findings of
fact and conclusions of the law from the prior decision are hereby incorporated by reference.
On August 11, 2006 the Office informed appellant’s representative that it had requested
clarification of his salary from the employing establishment.2 In a response dated August 15,
2006, the employing establishment provided appellant’s salary at the time of and subsequent to
the October 1, 1998 conversion to the core compensation plan.
On August 28, 2006 the Office notified appellant that it proposed to modify its June 1,
1992 wage-earning capacity determination based on its finding that his earnings on or around
January 1, 2002 were equal to or greater than his GS-13 salary on the date-of-injury and fairly
and reasonably represented his wage-earning capacity.
By letter dated August 30, 2006, appellant’s representative argued that it had calculated
the amount of overpayment incorrectly and requested that the November 24, 2003 overpayment
be vacated.
By decision dated September 28, 2005, the Office finalized its modification of the prior
loss of wage-earning capacity determination. The Office found that appellant was vocationally
rehabilitated and earned 25 percent more beginning around January 1, 2002 than in his position
as a GS-13/7 on the date of injury.
LEGAL PRECEDENT
In Ronald M. Yokota, the Board stated:
“Once the wage-earning capacity of an injured employee is properly determined,
it remains undisturbed regardless of actual earnings or lack of earnings. A
modification of such determination is not warranted unless there is a material
change in the nature and extent of the injury-related condition, the employee has
been retrained or otherwise vocationally rehabilitated or the original
determination was in fact erroneous. The burden is on the Office to establish that
there has been a change so as to affect the employee’s capacity to earn wages in
the job determined to represent his earning capacity. Compensation for loss of

2

The letter from the Office to the employing establishment requesting additional salary information is not
contained in the case record.

2

wage-earning capacity is based upon the loss of the capacity to earn and not on
actual wages lost.”3
The Office’s procedure manual provides guidelines as to the modification of loss of
wage-earning capacity:
“c. Increased Earnings. It may be appropriate to modify the rating on the grounds
that the claimant has been vocationally rehabilitated if one of the following two
circumstances applies:
(1) The claimant is earning substantially more in the job for which
he or she was rated. This situation may occur where a claimant
returned to part-time duty with the employing [establishment] and
was rated on that basis, but later increased his or her hours to fulltime work.
(2) The claimant is employed in a new job (i.e. different from the
job for which he or she was rated) which pays at least 25 percent
more than the current pay of the job for which the claimant was
rated.
“(d) [Claims Examiner] (CE) Actions. If these earnings have continued for at
least 60 days, the should:
(1) Determine the duration, exact pay, duties and responsibilities
of the current job.
(2) Determine whether the claimant underwent training or
vocational preparation to earn the current salary.
(3) Assess whether the actual job differs significantly in duties,
responsibilities, or technical expertise from the job at which the
claimant was rated.
“(e). If the results of this investigation establish that the claimant is rehabilitated,
or if the evidence shows that the claimant was retrained for a different job,
compensation may be redetermined using the Shadrick formula.4
ANALYSIS
In the previous appeal, the Board determined that the evidence established that appellant
had been vocationally rehabilitated. The Board found, however, that the Office did not establish
that appellant earned 25 percent more beginning in 1999 than his current earnings in the job for
3

33 ECAB 1629 (1982); see also Marie A. Gonzales, 55 ECAB 395 (2004).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.11(c)-(e) (June 1996, July 1997).

3

which he was rated in the June 1, 1992 wage-earning capacity determination. The Board
additionally noted that in October 1998, subsequent to appellant’s rating as a GS-13/7 air-traffic
control specialist, the employing establishment revised its compensation system.5 The Board
determined that the Office provided no explanation why it compared appellant’s current earnings
under the new pay system to the current earnings he received under a GS pay system that was no
longer in use by the employing establishment. The Board found that the Office should have
clarified whether it was possible to compare his current earnings in his vocationally rehabilitated
position to his current earnings in his rated position as a GS 13/7 under the new pay system now
used by the employing establishment.
The Office notified appellant’s attorney on August 11, 2006 that it had asked the
employing establishment for additional salary information; however, the letter from the Office to
the employing establishment is not contained in the case record. The employing establishment’s
August 15, 2006 response to the Office’s inquiry provided a history of appellant’s salary
increases from October 1, 1998 to the present. The employing establishment did not submit any
information regarding the current salary of the position for which appellant was rated in the
June 1, 1992 wage-earning capacity determination. In its September 28, 2005 decision, the
Office found that appellant was vocationally rehabilitated and that he earned 25 percent more on
or around January 1, 2002 than in his date-of-injury position. The Office compared appellant’s
current earnings under the revised compensation system to the updated earnings for his date-ofinjury, GS 13/7 position.
As appellant’s representative argues on appeal, the Office failed to consider the Board’s
prior finding that it should obtain information regarding the updated salary under the revised
compensation system for the rated position of air traffic control specialist before modifying
appellant’s wage-earning capacity. Additionally, the Board notes that the Office compared
appellant’s current earnings in his present position to the current earnings in his date-of-injury
position in finding that his earnings had increased by 25 percent. The Office should have
compared his current earnings in his present position to the current earnings in the position for
which he was rated in the June 1, 1992 wage-earning capacity decision.6 Consequently, the
Board again finds that the Office failed to meet its burden of proof to modify its prior wageearning capacity determination.
CONCLUSION
The Board finds that the Office failed to meet its burden of proof to modify the June 1,
1992 wage-earning capacity determination.

5

The position description accompanying the June 1, 1992 wage-earning capacity determination indicated that
appellant’s official position was as an air traffic control specialist and his organizational title was automation
specialist.
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.11(c)-(e) (June 1996 and July 1997).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 28, 2006 is reversed.
Issued: July 3, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

